﻿Samoa warmly
welcomes the well-deserved election of Mr. Julian
Hunte, given his leadership in his region and among
our community of small States. Let me also pay tribute
to President Jan Kavan of the Czech Republic for his
effective guidance during the fifty-seventh session.
Unprecedented events since we met last year have
tested the very foundation of our Organization. There is
therefore great urgency for our membership to declare
anew our faith in the purposes and principles of the
United Nations. We need to assert, both in commitment
and in action, our support for fundamental human
rights and the peaceful coexistence of nations.
The range of challenges that now confront the
international community in our globalized and
interdependent world require that nations be united in
common endeavour. Only through cooperation and
multilateral joint effort can we hope effectively to
guarantee human rights and achieve peace and security,
and social and economic justice, for all. Samoa
therefore believes that the United Nations remains
uniquely suited to the pursuit and coordination of
global initiatives to attain these objectives.
To this end, Samoa firmly supports ongoing
efforts to reform and modernize the United Nations.
Substantive changes are required with regard to both
the General Assembly and Security Council, as well as
to other bodies of the United Nations system. We
certainly support the expansion of the permanent
membership of the Security Council to include nations
such as Germany and Japan.
Samoa adds its voice to the condemnation of the
atrocious terrorist attack on United Nations offices in
Baghdad last month, which took the lives of many
United Nations personnel, including the esteemed High
Commissioner for Human Rights, Mr. Sergio Vieira de
Mello. On behalf of my Government and of the people
of Samoa, I reiterate our very sincere condolences to
the Secretary-General and the families of those who
lost their lives or were injured in that terrible event.
Terrorism is an offence to humanity and goes
against the core values of the United Nations. Terrorist
activities around the world demand a continued and
concerted international response. States must be
determined in their national and collective efforts to
combat terrorism in all its forms. I reaffirm the strong
support of Samoa for the relevant Security Council
resolutions against terrorism. Those resolutions provide
a clear signal of our determination to suppress terrorist
activities, including those related to training, international
movement and financing. In this area, Samoa continues
to align its domestic policies and legislation with the
work of the Counter-Terrorism Committee, as well as
to participate actively in the regional security measures
undertaken in the Pacific region.
We commend Secretary-General Kofi Annan for
his determination and efforts for the reconstruction of
Iraq. We recognize the enormous complexities and
obstacles of this task. But substantive commitment and
work must continue in providing humanitarian
assistance, as well as in restoring law and order. We
also firmly believe that continued engagement in Iraq
must take place with the full endorsement of the
Security Council. We pray for peace and security for
Iraq and hope that sovereignty will be restored to its
people as soon as possible.
Samoa is most seriously concerned about the
proliferation of weapons of mass destruction   chemical,
biological and nuclear weapons. The determination of
some countries to try to bring such weapons into
existence   particularly nuclear weapons   is cause for
alarm and constitutes a serious threat to international
peace and security. The internationally agreed instruments
to control the manufacturing, transportation and
deployment of weapons of mass destruction must be
strengthened and implemented. Above all, States parties
must adhere and honour their obligations to these treaties.
Samoa joins the call for the effective disarmament and
total elimination of weapons of mass destruction.
We are appalled at the continuing suffering of
families and communities in all parts of the world,
especially in the Middle East and Africa. We can only
hope that the work to bring about stability in these
areas will succeed and that communities will finally be
able to live in peace.
16

As part of its support for United Nations efforts
to ensure peace and security, Samoa is contributing to
the United Nations peacekeeping mission in Timor-
Leste. Together with members of the Pacific Islands
Forum, and under the leadership of Australia and New
Zealand, Samoa is also contributing to the Regional
Assistance Mission to Solomon Islands, which is
helping that country to restore law and order and
assisting in its economic recovery. That regional
initiative was endorsed at the Forum leaders' meeting
last month. Its implementation conforms to regional
responsibilities under the Charter, and recognizes the
sovereignty of the Solomon Islands.
Samoa warmly welcomes the full
institutionalization of the International Criminal Court
and the election of its judges and officers. The Court is
a major achievement in upholding international
humanitarian standards and the protection of human
rights. In order to ensure that it fully achieves its
purpose, however, every effort must be made to ensure
its impartiality in bringing to justice those who commit
genocide, crimes against humanity and war crimes. The
Court therefore deserves to be fully supported so as to
endow it with the strength of universality and the rule
of law. We look forward to its service to humanity.
Samoa reaffirms its commitment to achieving the
Millennium Development Goals and targets pledged
three years ago in this very Hall. While much has been
done, it is clear from the Secretary-General's report
that more work remains to be carried out. The goals of
halving poverty, halting the spread of HIV/AIDS,
providing universal primary education and reducing
environmental degradation   all by 2015   can still
be achieved in the 12 years that remain. In order for
that to happen, States must improve on the political
momentum of the past three years and make good on
their promises.
Samoa recently hosted the Pacific regional
meeting as part of the preparatory work for the
International Meeting that will be held next year in
Mauritius to review the implementation of the
Programme of Action for the Sustainable Development
of Small Island Developing States. This ongoing
preparatory work in small island States is critical to a
comprehensive review.
The International Meeting next year will be a
unique opportunity for the international community to
assess progress to date and to focus attention on areas
where the expected results did not materialize. More
importantly, it should identify remedial strategies and
the required resources to assist small island developing
States achieve sustainable development.
While we accept the primary responsibility for
achieving the goals of the Programme of Action, the
reality is that the support of the international
community is indispensable to success. We therefore
urge the fullest support by development partners in the
review process and the implementation of the outcomes
of the Mauritius International Meeting.
Looking to 2004 and the work of the Commission
on Sustainable Development, we believe that the
agenda for the twelfth session is extremely important.
The Commission's work will incorporate preparations
for the International Meeting, but   very importantly
  it will also focus on the key issues of water and
sanitation. The significance of these issues for basic needs
and healthy communities cannot be overemphasized.
We note with concern the collapse of negotiations
at the recent World Trade Organization (WTO)
ministerial conference in Cancun earlier this month.
Certainly from the perspective of a small island
developing country like my own, trade is both a vital and
unavoidable component of sustainable development. We
therefore continue to urge that the vulnerabilities of
small States be taken fully into account in the
negotiations, particularly with regard to special and
differential treatment, implementation issues, services,
agriculture and non-agricultural market access.
I would like to express our appreciation to the
Secretary-General for his steadfast and astute
leadership, particularly during the dramatic events that
have tested the Organization in recent years.
Finally, the fifty-eighth session of the General
Assembly has a heavy and difficult agenda, and the
President has the full support of Samoa in the discharge
of his important duties.





